In re Hawthorne, Joseph P., Jr.; Cudd, Patsy Ann; Coleman, Peggy; — Other(s); applying for supervisory and/or remedial writs; to the Court of Appeal, Third Circuit, No. CW98-1273; Parish of Rapides, 9th Judicial District Court, Div. “E”, No. 192,463.
Granted in part. The trial court is ordered to' hold a hearing, either in court or at the hospital, on the appointment of a provisional curator within fifteen days of the date of this order. In the event defendant does not appear for this hearing, she will waive her right to be physically present for the hearing on the appointment of a provisional *422curator. In all other respects, the writ is denied.
CALOGERO, C.J., not on panel.